DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/13/20, 07/21/20 and 03/31/21. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14  and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al. (US 20110075730, hereinafter Samuelsson) in view of Lee et al. (US 20160073111, hereinafter Lee).  
Regarding Claim 1, Samuelsson discloses a method for supporting video coding, comprising: 
obtaining an image frame comprising a plurality of coding block groups ([0011], controlling a bit rate when encoding video data that includes a plurality of frames), wherein each coding block group comprises one or more coding blocks ([0011], partitioning a received current frame into groups of blocks; [0034]);
using a first coding control model associated with a first coding block group in the image frame to estimate one or more first coding parameters ([0011], estimating a current row energy for a current group of blocks based on a corresponding row energy and determining a target number of bits for the current group of blocks; ; [0034]-[0036],  Formula ( 1): relating energy, the QP and the size in bits of the encoded row such that if C is large, the number of bits for a certain QP is high, see FIG. 6);
using a (second) coding control model associated with a second coding block group in the image frame to estimate one or more second coding parameters ([0011], estimating a current row energy for a current group of blocks and determining a target number of bits for the current group of blocks; [0034]-[0036],  Formula ( 1): relating energy, the QP and the size in bits of the encoded row such that if C is small, the number of bits for that QP is low, see FIG. 6); 
determining one or more effective coding parameters based on an evaluation of the one or more first coding parameters and the one or more second coding parameters ([0011], calculating a quantization parameter for the current group of blocks of the current frame based on the estimated current row energy of the current group of blocks and the determined target number of bits for the current group of blocks; [0034], Equation 1;); and 
using the one or more effective coding parameters to encode the plurality of coding block groups in the image frame ([0011], encoding the current group of blocks based on the calculated quantization parameter).
Samuelsson further discloses Extracted Sum of Absolute Differences (ESAD) to determine differences between two frames o decide a suitable encoding method ([0047], [0052], Fig. 8).
However Samuelsson does not explicitly discloses second coding control model
Lee teaches from the same field of endeavor second  coding control model ([0088] FIG. 8B , using importance maps 400 to modify quantization during encoding using temporal information and/or spatial information derived from perceptual statistics 390 (multiple models) such as temporal contrast sensitivity function (TCSF) and a true motion vector map (TMVM), rule-based spatial complexity map (SCM))
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of pluralities of models that that maximizes the effectiveness of the TCSF as taught by Lee ([0121]) into 

Regarding Claim 2, Samuelsson in view of Lee discloses the method of claim 1.
 Samuelsson in view of Lee  further discloses wherein the first coding control model is associated with a first set of model parameters ([0034]-[0036],  Formula ( 1): relating energy, the QP and the size in bits of the encoded row such that if C is large, the number of bits for a certain QP is high, see FIG. 6), the second coding control model is associated with a second set of model parameters, and the first coding control model is different from the second coding control model ([0011], estimating a current row energy for a current group of blocks and determining a target number of bits for the current group of blocks; [0034]-[0036],  Formula ( 1): relating energy, the QP and the size in bits of the encoded row such that if C is small, the number of bits for that QP is low, see FIG. 6).
Samuelsson further discloses energy is known for each row, and the average QP may be calculated to determine an estimation of how the bits would have been distributed if all rows were encoded with the same QP. This distribution of the bits is used when calculating the target bits for each row in the next frame. The calculated distribution of the bits to be used in the frame to be encoded is different from the distribution of the bits ([0042]) while Lee discloses multiple models of  temporal information and/or spatial information derived from perceptual statistics   ([0088], FIG. 8B).

Regarding Claim 3, Samuelsson in view of Lee discloses the method of claim 2.
Samuelsson in view of Lee discloses further comprising updating the first set of model parameters associated with the first coding control model and the second set of model parameters associated with the second coding control model based on historic coding information  ( [0037] In addition, if the energy has increased or decreased for one row of a current frame compared to a corresponding row of the previous frame, it is likely that the next row (the row below) in the current frame has changed in a similar way (control model based on historic coding information)).

Regarding Claim 4, Samuelsson in view of Lee discloses the method of claim 2.
Samuelsson in view of Lee discloses further comprising updating at least one of the first set of model parameters or the second set of model parameters using a gradient method, wherein the first set of model parameters are calculated based on a first learning ([0037], the energy of the current row in the current frame is calculated as the mean of the energy of the row corresponding to the current row in the previous frame  and the energy of the previous row in the current frame  multiplied by the change in energy in the previous row of the current frame and the previous row in the previous frame).
In addition to Samuelsson, Lee discloses objects and features are also typically detected with the aid of spatial contrast measures  such as the presence of edges as indicated by spatial frequency gradients ([0018]) and determining the difference between the spatial complexity and luminance measures of the reconstructed pixels of the target block and the corresponding measures of neighboring blocks and adjusting the block's QP value ([0095]).

Regarding Claim 6, Samuelsson in view of Lee discloses the method of claim 1.
 Samuelsson in view of Lee further discloses wherein the one or more first coding parameters are determined based on a first bit allocation of the first coding block group in the image frame, and the one or more second coding parameters are determined based on a second bit allocation of the second coding block group in the image frame ([0034] the groups of blocks (GOB) is chosen to be a macroblock row characterized by energy and QP and the  QP is  determined based on statistics from the same row in a previous frame or frames and from the previously encoded rows in the same frame).

Regarding Claim 7, Samuelsson in view of Lee discloses the method of claim 6.
 Samuelsson in view of Lee further discloses wherein performing an initial bit allocation for each coding block group in the image frame based on at least one of a target rate for transmitting the image frame or one or more communication constraints ([0034]-[0036],  Formula ( 1): relating energy, the QP and the size in bits of the encoded row such that if C is small, the number of bits for that QP is low, see FIG. 6) and adjusting a bit allocation for one or more coding block groups in the image frame based on a complexity of content in the one or more coding block groups ([0041] when determining the bit target for a row, it is desirable to take into account the variation in energy of the row but not the variation of the QP of the row so as to use the statistics from the previous frame).

Regarding Claim 8, Samuelsson in view of Lee discloses the method of claim 1.
 Samuelsson in view of Lee further discloses wherein each coding block group comprises a group of macroblocks, including a slice, a tile, or a row of macroblocks ([0011] controlling a bit rate when encoding video data that includes a plurality of frames and partitioning a received current frame into groups of blocks; estimating a current row energy for a current group of blocks; [0062]).

Regarding Claim 9, Samuelsson in view of Lee discloses the method of claim 1.
 Samuelsson in view of Lee further discloses wherein the one or more first coding parameters comprise one or more first quantization parameters to encode the first coding block group, and the one or more second coding parameters comprise one or more second quantization parameters to encode the second coding block group  ([0042], the average QP is calculated by inserting the energy may into formula (1) together with the average QP to determine an estimation of how the bits would have been distributed if all rows were encoded with the same QP). 

Regarding Claim 10, Samuelsson in view of Lee discloses the method of claim 1.	 Samuelsson in view of Lee further discloses wherein the evaluation comprises obtaining one or more coding parameters with largest values, averaged values, or weighted averaged values ([0009], control that uses a Mean of Absolute Difference (MAD) from a previous picture to calculate the QP for a basic unit (an arbitrary number of macroblocks; [0042] when a frame has been encoded, the energy is known for each row, and the average QP may be calculated. The energy may be inserted into formula (1) together with the average QP to determine an estimation of how the bits would have been distributed if all rows were encoded with the same QP; [0047] In another aspect related to the encoding process, an Extracted Sum of Absolute Differences (ESAD) novel method is used to determine differences between two frames).
Regarding Claim 11-14 and 16-18, Encoding device claim 11-14 and 16-18 of using the corresponding method claimed in claims 1-4 and 6-10, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 19, Computer medium device claim 19 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 20, Method claim 20 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 





Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al. (US 20110075730, hereinafter Samuelsson) in view of Lee et al. (US 20160073111, hereinafter Lee) and Kadu et al. (US 20190349607, hereinafter, Kadu).
Regarding Claim 5, Samuelsson in view of Lee discloses the method of claim 2 but  does not explicitly discloses further comprising updating at least one of the first set of model parameters or the second set of model parameters using a sliding window including a sequence of reference image data units, wherein the first set of model parameters are calculated using a first sliding window including a first sequence of reference image data units, and the second set of model parameters are calculated using a second sliding window including a second sequence of reference image data units.
Kadu teaches from the same field of endeavor further comprising updating at least one of the first set of model parameters or the second set of model parameters using a sliding window including a sequence of reference image data units, wherein the first set of model parameters are calculated using a first sliding window including a first sequence of reference image data units, and the second set of model parameters are calculated using a second sliding window including a second sequence of reference image data units (Abstract, reshaping functions are generated based on a support frames set determined based on a sliding window of frames that is adjusted based on scene cuts in the segment and which may include frames from both the current segment and neighboring segments; [0087], FIG. 6, the input streams are sub-divided into segments for each computing node and a reshaping function for each frame in a segment is computed based on the statistical data available in a support frame set bounded by a 2W+1 frames-long sliding window centered on the frame).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the application of sliding window  as taught by Kadu ([0087]) into the encoding and decoding system of Samuelsson & Lee in order to provide efficient segment-based luma and/or chroma reshaping of high dynamic range (HDR) images resulting improved coding efficiency and image quality each node receives extended or padded data to improve the generation of statistical data and reduce the effects from scene changes (Kadu, [0032], [0087], [0102]).
Regarding Claim 15, Encoding device claim 15 of using the corresponding method claimed in claims 5, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D FEREJA whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mehrdad Dastouri can be reached on 571-272-7418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2486